Citation Nr: 0430502	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-26 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran had active military service from July 1974 to 
December 1975.

This matter arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for low back disability.  The 
matter also arises from an August 2003 rating action that 
denied service connection for an acquired psychiatric 
disability.  

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in June 2003.  The veteran testified 
before the undersigned veterans law judge via videoconference 
in July 2004.  Transcripts of the hearings are associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diagnosed lumbar spondylosis is 
etiologically related to a low back injury he suffered during 
his active service.  He states the evidence of record clearly 
establishes that he injured his back in 1975 in a slip and 
fall accident, and that he has had continuous problems with 
his back since that time.  The veteran also maintains that 
service connection is warranted for his current psychiatric 
problems.  He says he initially experienced symptoms of 
depression, memory loss, trouble sleeping, and nervousness in 
service after he sustained a traumatic head injury.  He notes 
that he is already service connected for headaches and 
dizziness.

At his June 2003 personal hearing, the veteran reported post-
service treatment for his back disability through the Texas 
Medical Center in Tyler, Texas, in 1978.  He indicated that 
these records were still available, but that the medical 
facility had been reluctant to release the records to him.  

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the record shows that the 
veteran suffered a mild concussion in service when he walked 
into an airplane.  Subsequent service medical records 
indicate that he was seen for multiple complaints including 
headaches, dizziness, and confusion.  He was referred to the 
mental health clinic in December 1975 with the diagnosis 
rule-out "latent schizophrenia."  There are no records from 
the mental health clinic.  A Report of Medical History at 
service discharge showed that the veteran complained of 
depression, memory loss, trouble sleeping, and nervousness.  
The examiner noted the etiology of these symptoms was 
"unknown."  The report of the medical examination shows 
that his psychiatric condition was normal.  The post-service 
medical evidence includes reports showing diagnosis and 
treatment for multiple psychiatric problems including, but 
not limited to, depression, paranoid anxiety, adjustment 
disorder with depressed mood, and alcohol and poly-drug 
abuse.  He has not been afforded a VA examination to 
determine the nature and etiology of any psychiatric 
disability.   

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his request to reopen the claim of 
service connection for low back 
disability and claim of service 
connection for an acquired psychiatric 
disorder.  The RO should request the 
veteran to submit any additional medical 
evidence establishing an etiological 
relationship between any currently 
diagnosed psychiatric disability and his 
active service, to include his in service 
head injury.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  After obtaining any necessary 
authorization, a specific request should 
be made to obtain the veteran's treatment 
records from Texas Medical Center in 
Tyler, Texas.  

3.  Obtain the veteran's complete medical 
file from the Alexandria VA Medical 
Center (VAMC) since December 2002 and 
associate it with the claims folder.  

4.  The RO should schedule the veteran 
for a VA examination to address the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

Based upon the examination results and a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
any current psychiatric disability is 
more likely, less likely or as likely as 
not related to service, to include any 
head trauma or injury.  The rationale for 
all opinions expressed must also be 
provided.  

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the August 2003 and February 2004 
Statements of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


